EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hailey Jahn on December 28, 2021.

The application has been amended as follows: 
	Cancel claim 29.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest a lid for a food or beverage container made fromthe claimed multilayer sheet.  The closest prior art of record is Hattori et al. (US Pat. 4,567,089).  Hattori et al. teaches a thermoformed multi-layer sheet comprising a first layer A comprising a polypropylene polymer and 0 to 5 weight percent of an inorganic compound (2:12-18) that is preferably talc (Example 10); and a second layer B comprising a blend of polypropylene and polyethylene and 5 to 60 parts of inorganic filler (2:18-26) that is preferably talc (Table 1).
Hattori et al. teaches that the multi-layer sheet is used in food containers and that it is a replacement for styrene based materials (1:15-23), but does not specifically teach that the food container part is a lid for a food or beverage container.  However, Wu et al. teaches forming a beverage lid from a thermoformed polypropylene-talc composition as a replacement for styrene based materials (¶0003-05; Table 1).  Hattori et al. and Wu et al. are analogous art as they are concerned with the same field of endeavor, namely talc filled thermoformed polypropylene.  It would have been obvious to a person having ordinary skill in the art to have made a lid from the multi-layer sheet of Hattori et al. as in Wu et al., and the motivation to do so would have been, as Wu et al. suggests, the polyolefin composition is more environmentally friendly than the polystyrene conventionally used in beverage lids (¶0005).
However, Hattori et al. teaches that the low gloss portion of the multilayer sheet, corresponding to the claimed cap layer, is at least 55 weight percent of the thickness of the sheet 
Baird (US Pat. 5,006,394) teaches a multilayer polyolefin film with a surface layer comprising 5 to 20 percent of the thickness having a high filler content, which leads to low gloss (Abstract).  However, this product is directed towards use in absorbent articles and there is not suggestion to use the multilayer article as a lid for a food or beverage container.  
The original specification teaches that the claimed gloss level is the result of the choice of type and amount of the filler (¶0024-29; 0060).  The prior art of record does not teach or suggest controlling the choice and amount of filler to arrive at the claimed gloss level, while also optimizing the thickness of the layer to achieve the claimed density.  Absent impermissible hindsight, the claimed combination of properties and layer compositions would not have been obvious to a person having ordinary skill in the art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 





/LIAM J HEINCER/Primary Examiner, Art Unit 1767